Citation Nr: 1502494	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  05-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher initial ratings for bilateral pes planus, rated as 0 percent disabling from November 30, 2004, to August 3, 2007; as 10 percent disabling for the right foot from August 4, 2007, to November 20, 2008, and 10 percent disabling for the left foot from August 4, 2007, to November 20, 2008; and as 10 percent disabling for both the right and left feet since November 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2009, the Veteran and a friend testified before the undersigned at a hearing that was held at the RO.  

In June 2009, November 2011, and May 2014, the Board remanded the above issue for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  From November 30, 2004, to August 3, 2007, the most probative evidence of record showed that the Veteran's bilateral pes planus was manifested by adverse symptomatology that equated to at least moderate pes planus because it was manifested by objective evidence of Achillis tendon misalignment and pain on manipulation and use of the feet.

2.  From November 30, 2004, the most probative evidence of record shows that the Veteran's bilateral pes planus was not manifested by adverse symptomatology that equates to at least severe pes planus because it was not manifested by indications of swelling on use as well as marked deformity, pain on manipulation and use, and characteristic callosities.

3.  From November 30, 2004, the most probative evidence of record shows that the Veteran's bilateral pes planus was not manifested by adverse symptomatology that allows separate compensable rating for each foot because his pes planus was not caused by a foot injury nor is it manifested by acquired claw foot and/or malunion or non union of the tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for bilateral pes planus were met from November 30, 2004, to August 3, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for a single rating greater than 10 percent for bilateral pes planus have not been met at any time from November 30, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for his pes planus.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the March 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for higher evaluations.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records, his vocational rehabilitation file, and his records from VA's Central Texas Health Care System in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record reflects that in September 2007 the Social Security Administration (SSA) notified VA that the Veteran's records had been destroyed.  In February 2008, VA notified the Veteran of this fact.  Therefore, the Board finds that adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  The record also shows that VA obtained clinical findings and opinions as to the severity of the Veteran's pes planus in November 2005, August 2007, September 2007, October 2007, November 2008, December 2009, March 2012, and June 2014.  Moreover, the Board finds the examinations are adequate to adjudicate the claim, and as to the post-remand VA examination, it substantially complied with the Board's remand instructions because after a review of the record on appeal and/or after taking a detailed medical history from the claimant as well as after an examination, the examiners provided opinions as to the severity of his service connected disability that allows the Board to rate it under all relevant diagnostic codes..  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS claims as well as in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran asserts that his service-connected bilateral pes planus warrants higher evaluations at all times during the pendency of the appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 505.  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The February 2006 rating decision granted service connection for bilateral pes planus and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 effective November 30, 2004.  An October 2007 rating decision thereafter mistakenly granted the Veteran separate 10 percent ratings for his right and left foot pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276 effective from August 4, 2007.  A subsequently August 2008 rating decision, after finding clear and unmistakable error in the October 2007 rating decision, assigned the Veteran a single 10 percent rating for his bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276 effective from November 21, 2008.

Under Diagnostic Code 5276, a 10 percent rating is warranted if the disability is manifested by moderate pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet (bilateral or unilateral).  A 30 percent rating is warranted if the disability is manifested by severe pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

a.  A Compensable rating for Bilateral Pes Planus at any Time from November 30, 2004, to August 3, 2007.

With the above criteria in mind, the Board will first consider if the Veteran met the criteria for a compensable rating for his bilateral pes planus at any time from November 30, 2004, to August 3, 2007.

In this regard, at the November 2005 VA examination (the only examination conducted during the November 30, 2004, to August 3, 2007, time period) the Veteran complained of 7/10 pain in his feet which pain was moderately relieved with rest and aggravated by standing and walking as well as driving as to the right foot.  Walking was limited to 2 to 3 blocks and standing to 20 minutes.  The Veteran denied having a problem with stiffness or swelling.  The Veteran also reported that he was in the process of obtaining orthotics.  On examination, the Veteran had no deformities except bilateral pes planus.  It was also opined that he had tenderness, bilaterally, in the calcaneal area, first metatarsophalangeal, the plantar aspect, and the medial plantar borders.  The Veteran also had slight abnormal weight bearing on the lateral borders.  His gait was slow and slightly antalgic.  The Veteran was unable to perform squats or stand on his toes or heels.  As to the Achilles tendon, it was opined that its alignment was aggravated by weight bearing and it was not corrected by manipulation.  However, there was no forefoot or mid foot misalignment.  There was also no edema.

The Board also notes that treatment records during the November 30, 2004, to August 3, 2007, time period document the Veteran's periodic complaints and treatment for bilateral pes planus with adverse symptomatology similar to what was reported at the above VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In summary, the Board finds that the most probative evidence of record shows that during the November 30, 2004, to August 3, 2007, time period the Veteran's bilateral pes planus was manifested by both subjective complaints of pain and objective evidence of tenderness.  The Board also finds that the most probative evidence of record shows that this bilateral pes planus was manifested by objective evidence of Achilles tendon misalignment.  Therefore, the Board finds that the most probative of record showed that he had at least "moderate" bilateral pes planus because it was manifested by pain on manipulation and use of the feet as well as Achilles tendon misalignment.  Accordingly, the Board finds that the criteria for a compensable rating under Diagnostic Code 5276 have been met.  38 C.F.R. § 4.71a.  This is true at all times from November 30, 2004, to August 3, 2007, and therefore the Board need not consider further staged ratings.  See Fenderson.

b.  Whether the Veteran Meets the Criteria for a Rating in Excesses of 10 Percent for his Bilateral Pes Planus at any time from November 30, 2004.

The Board will next consider whether the Veteran meets the criteria for a rating in excesses of 10 percent for his bilateral pes planus at any time from November 30, 2004.

At the subsequent August 2007 VA examination the Veteran complained of chronic 9/10 heel and arch pain.  He also reported that his pain was somewhat reduced with the use of inserts, tennis shoes, a cane, and rest but aggravated by walking and standing.  The Veteran also reported that he could walk less than 15 minutes and less than 2 blocks.  On examination, there was medial arch and heel tenderness.  His gait was mildly antalgic and he used a cane.  However, there was no edema, inflammation, callosities, breakdown, or unusual shoe wear pattern.  Moreover, the Achilles tendon had a normal alignment that could be corrected by manipulation but with pain with manipulation.  There was normal forefoot and midfoot alignment.  X-rays showed bilateral pes planus deformity and plantar calcaneal spurs.

At the September 2007 VA examination, the Veteran complained of constant 9/10 pain in his feet with increased pain of 10/10 with weight bearing.  The Veteran reported that he used shoe inserts and a cane to walk.  The Veteran next reported that he could stand for 10 minutes and walk for 2 blocks before he developed significant pain in both feet.  On examination, the Veteran had exquisite tenderness on deep palpation of both soles of his feet especially in the area of the arches.  He walked flat footed with the use of a cane.  His arches were fallen.  His toes were normal.  He had no callosities, breakdown, or unusual shoe wear pattern.  He had neither skin nor vascular changes.  The weight bearing and non-weight bearing alignment of the Achilles tendon was normal.  There was no valgus.  There was also not forefoot or midfoot misalignment.  It was opined that the Veteran had "moderate" bilateral pes planus.

At the November 2008 VA examination, the Veteran had only a "trace" arch bilaterally with weight bearing line normal to pronation.  His Achilles tendon alignment was normal in both weight bearing and non-weight bearing.  His plantar aspects were tender along the arches and in the heels.  He was not able to rise up on his toes but he could ambulate 300 yards.  The diagnosis was symptomatic pes planus with plantar fasciitis.  It was also reported that his pes planus caused him to be unable to bear weight for more than 10 minutes or walk for more than 2 blocks.

At the December 2009 VA examination, the Veteran complained of pain along the instep and heel of both feet.  He continued to wear shoe inserts.  The Veteran reported that he was unable to stand for more than 15 to 30 minutes.  He also reported that he could walk only less than a mile.  On examination of the feet, he had tenderness along the anterior os calcis of the heel with pes planus.  He had pain with walking on his heels and he was unable to squat because of his back pain.  It was opined that the Veteran had objective evidence of tenderness of both heels with no heat, redness, or swelling.  His gait was normal.  There were not callosities, breakdown, or unusual shoe wear pattern.  The were no hammertoes, high arch, clawfoot, or other deformity.  As to the Achilles tendon, on weight bearing it had 4 degrees in valgus and without weight bearing it had 0 degrees.  The Achilles tendon could be manipulated without pain.  There was 4 degrees of valgus and it could be corrected.  The Veteran's mid foot collapse with forefoot adductus could be corrected by manipulation.  The diagnoses were bilateral pes planus and plantar fasciitis.

At the March 2012 VA examination, the Veteran complained of 6 to 9 out of 10 daily foot pain.  He also reported that he continued to use shoe inserts and a cane.  On examination, the Veteran had pain on manipulation of the feet.  He also had extreme tenderness of the plantar surface of both feet as well as decreased longitudinal arch heights on weight-bearing.  It was opined that there was marked deformity of the feet with marked pronation that was improved by orthopedics.  It was next opined that the weight-bearing line fell over or medial to the great toe.  He also had inward bowing of the Achilles tendons.  The Veteran also had tender bilateral arches and heels.  However, there was no indication of swelling.  Likewise, he did not have characteristic calluses.  The Veteran also did not have marked inward displacement and severe spasm of the Achilles tendons.  The examiner also opined that Veteran s symptoms are relieved by arch supports.  

At the June 2014 VA examination, the Veteran complained of sharp pain in the heels, arches, and tops of his feet.  He also reported that he treats his pes planus with cushion inserts, diabetic shoes, and a cane as well as a walker at night.  As to the walker, he uses it at night because by this time his pain is so severe it is causing him to fall.  The Veteran also reported that he is only able to stand a few minutes and walk about a block.  On examination, the Veteran had bilateral foot pain that was accentuated on manipulation.  He had characteristic calluses.  He also had extreme tenderness of the plantar surface of both feet.  He had a decreased longitudinal arch height on weight-bearing.  It was also opined that he had pain with movement, weight-bearing, and non-weight-bearing.  The Veteran's pes planus caused a disturbance of locomotion as well as interfered with standing.  However, there was no indication of swelling on use, marked deformity, or marked pronation.  Also, weight-bearing line did not fall over or medial to the great toe.  The Veteran also did not have inward bowing of the Achilles tendons.  He also did not have marked inward displacement and severe spasm of the Achilles tendons.  It was also opined that there were no other lower extremity deformities other than pes planus.

Lastly, the Board notes that while treatment records document the Veteran's periodic complaints and treatment for bilateral pes planus, these treatment records do not show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin.  

In summary, the Board finds that the objective evidence of record shows that the Veteran's pes planus has been manifested by pain at all times during the pendency of the appeal.  The record also shows, on occasion, the Veteran having Achilles tendon misalignment, evidence of weight-bearing line over or medial to the great toe, deformity, and characteristic calluses.  However, the record is uniformly negative for swelling on use.  In fact, almost all of the above VA examiners specifically opined that his feet did not have swelling on use and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  Furthermore, the September 2007 VA examiner opined that the Veteran's bilateral pes planus was only moderate in severity based on the results from that examination and this medical opinion is not contradicted by any other medical evidence of record.  Id.  Therefore, the Board finds that the most probative evidence of record does not show that he has at least "severe" pes planus because his adverse symptomatology does not include "objective evidence of . . .  characteristic callosities," despite his other adverse symptomatology.  Accordingly, a rating in excess of 10 percent for his bilateral pes planus under Diagnostic Code 5276 must be denied.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.

c.  Whether Separate Compensable Ratings and/or Higher Ratings Are warranted Under Other Diagnostic Code at any Time from November 30, 2004.

The Board will next consider if the Veteran's bilateral pes planus was manifested by adverse symptomatology that allows separate compensable ratings for each foot and/or a higher evaluation under another Diagnostic Code at any time from November 30, 2004.

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

With the above criteria in mind, the Board notes that Diagnostic Code 5276 pertains specifically to the disability at issue - bilateral pes planus.  The Board cannot identify any evidence to suggest that another diagnostic code would be more appropriate because the Veteran's is already having his service-connected disability (bilateral pes planus) rated under the Diagnostic Code created to rate pes planus.

As to a separate or a higher rating for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014), the Board notes that Diagnostic Code 5284 is used to rate a foot disability when a claimant has suffered an injury to the feet.  In the current appeal, the Veteran's service connected disability does not arise out of a foot injury but instead was awarded to him because a chronic disorder of the feet (pes planus) was aggravated by his military service.  As such, the Board finds that the Veteran's service-connected bilateral pes planus is not ratable under Diagnostic Code 5284.  See Butts, 5 Vet. App. at 538.  Therefore, the Board also finds that neither a higher scheduler rating or separate ratings for each foot is warranted under Diagnostic Code 5284.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.

The Board also finds that while higher ratings are available for foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5278 (acquired claw foot) and 5283 (malunion or non union of the tarsal or metatarsal bones) these Diagnostic Codes are not applicable to the current appeal.  The Board has reached this conclusion because the evidence of record, including the VA examinations, do not contain a diagnosis of an acquired claw foot and/or malunion or non union of the tarsal or metatarsal bones.  See Butts, 5 Vet. App. at 538.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.

Lastly, the Board finds that higher ratings are not available for foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, and/or 5282 because the 10 percent rating already assigned his bilateral pes planus at all times during the pendency of the appeal meets the maximum rating possible under these Diagnostic Codes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit); Fenderson.   

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his bilateral pes planus acting alone or in conjunction with his other disabilities prevents gainful employment.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial compensable rating for bilateral pes planus is granted from November 30, 2004, to August 3, 2007.

An initial rating in excess of 10 percent for bilateral pes planus is denied at all times from November 30, 2004.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


